Title: General Orders, 23 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Monday 23d Decr 1782
                            Parole Aylesbury Counter Signs Brookland Coventry
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Tupper, Major Graham.
                            
                            
                                For duty tomorrow
                                
                                the first Newyork regiment.
                            
                        
                        The board of General officers appointed in the orders of the 16th instant to determine the dispute respecting
                            numbering the regiments of Connecticut in the reformation of that Line which is to take place on the first day of January
                            next, having reported unanimously as their opinion that the rank of the regiments ought to continue the same it has been
                            since the first of January 1780.
                        The Commander in Chief approves the opinion of the board.
                        Returns are to be immediately made to the Assistant Clothing of the number of men intitled to cloathing for
                            the year 1783, agreably to the resolution of Congress of the 18th June 1781—The returns are to be very accurate and
                            seigned by the Paymaster, and countersigned by the officers Commanding the regiment and brigade—The men whose term of
                            service expires before the first of November next to be inserted in three seperate Collumns, the first containing the men
                            who have three—the second who have six, and the third such as have nine months to serve from the first of November last.
                        The difficulty of transportation having delayed a considerable proportion of the Shirts which are ready made
                            in Philadelphia and which may now soon be expected; those which have arrived are to be drawn for by lot, by the several
                            regiments—for which purpose the regimental Paymasters will attend with their returns at the cloathing store in Newburgh at
                            three o’clock on Wednesday next—The Assistant Clothing has instructions on the subject.
                    